944 F.2d 912
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marie R. RAMIREZ, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 91-3284.
United States Court of Appeals, Federal Circuit.
July 31, 1991.

MAYER, Circuit Judge.

ORDER

1
We are treating the document filed by Marie R. Ramirez on July 18, 1991 as a motion for voluntary dismissal.*


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion is granted and the appeal is dismissed.


4
(2) Each side is to bear its own costs.



*
 Ramirez states that she wishes to pursue her case with the Equal Employment Opportunity Commission.   It appears that she has initiated a case there
The court is not authorized to refund the $100.00 docketing fee.   The fees are deposited with the Treasury Department immediately upon receipt.   See Fed.Cir.R. 52, practice note.